Citation Nr: 0028403	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  99-11 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
hypertension from April 22, 1996 to December 14, 1998.

2.  Entitlement to an increased evaluation in excess of 10 
percent for hypertension on and after December 15, 1998.

3.  Entitlement to an initial compensable evaluation for 
amenorrhea secondary to Depo-Provera and Depo-Lupron.


REPRESENTATION

Veteran represented by:	Montana Veterans Affairs 
Division



WITNESSES AT HEARING ON APPEAL

Veteran and her spouse


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from April 22, 1992 
to April 21, 1996.

The current appeal arose from a July 1998 rating decision by 
the Department of Veterans' Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Fort Harrison, Montana.  The M&ROC 
granted entitlement to service connection for amenorrhea 
secondary to Depo-Provera and Depo-Lupron, and for 
hypertension, each with  assignment of a noncompensable 
evaluation effective April 22, 1996.  The M&ROC also denied 
entitlement to a separate compensable evaluation of 10 
percent pursuant to the criteria of 38 C.F.R. § 3.324 (2000).

The veteran and her husband presented oral testimony before a 
Hearing Officer at the M&ROC in May 1999, a transcript of 
which has been associated with the claims file.

In November 1999 the Hearing Officer assigned a compensable 
evaluation of 10 percent for hypertension effective from 
December 15, 1998, and affirmed the denial of entitlement to 
an initial compensable evaluation for amenorrhea secondary to 
Depo-Provera and Depo-Lupron.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  Prior to December 15, 1998 the veteran had a history of 
diastolic blood pressure shown to have been predominantly 100 
or more requiring continuous medication for control.

2.  On and after December 15, 1998 the veteran's diastolic 
pressure is not shown to be predominantly 110 or more with or 
without definite symptoms, nor is her systolic pressure shown 
to be predominantly 200 or more.

3.  There is no medical evidence that the veteran currently 
experiences any symptoms related to her amenorrhea disability 
that require continuous treatment.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation of 10 
percent for hypertension from April 22, 1996 to December 14, 
1998 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104, Diagnostic Code 
7101(effective prior to January 12, 1998); 38 C.F.R. § 4.104, 
Diagnostic Code 7101; 62 Fed. Reg. 65207-65224 (December 11, 
1997) (effective January 12, 1998).

2.  The criteria for an evaluation in excess of 10 percent 
for hypertension on and after December 15, 1998 have not been 
met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.104, Diagnostic Code 7101(effective prior to January 12, 
1998); 38 C.F.R. § 4.104, Diagnostic Code 7101; 62 Fed. Reg. 
65207-65224 (December 11, 1997) (effective January 12, 1998).

3.  The criteria for an initial compensable evaluation for 
amenorrhea secondary to Depo-Provera and Depo-Lupron have not 
been met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.116, Diagnostic Code 7615 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Hypertension

Service medical records show the veteran was placed on 
medication for hypertension.

Post-service medical records show that in May 1996 the 
veteran was seen for treatment at the Internal Medicine 
Clinic.  A history of hypertension was noted.  Her blood 
pressure was 132/89.  It was also noted that she was taking 
Lotensin with good results.

In March 1997 the veteran sought emergency care treatment for 
a condition other than hypertension.  However, she reported a 
history of hypertension.  It was noted that she was treated 
with angiotensin-converting enzyme (ACE) inhibitor for 3 
years prior.  Her blood pressure was 156/106.  

The veteran filed a claim of entitlement to for service 
connection for hypertension on April 16, 1997.  

VA conducted a special cardiological examination of the 
veteran in April 1998.  It was reported that she had 
discontinued the medication for hypertension after her blood 
pressure was normotensive, and she used the medication only 
on an as needed basis.  She stated that her blood pressure 
usually stayed normotensive.  On physical examination her 
blood pressure was 120/90.  The diagnosis was transient 
essential hypertension, most commonly occurring with episodes 
of stress.  At the time of the examination the veteran was 
asymptomatic. 



X-rays of the chest in May 1998 showed the heart and 
pulmonary vasculature were within normal limits.  Hilar 
contours demonstrated no abnormalities.  The lungs were free 
of acute infiltrate.  The impression was no acute infiltrates 
appreciated.

Medical records dated in December 1998 reveal the veteran's 
blood pressure was 145/110.  She complained of headaches that 
occurred 4 to 5 times a month.  It was indicated that she was 
taking no medications.  The diagnoses were migraine 
headaches, hypertension and smoking addiction.  Inderal LA, 
120 milligrams per day was prescribed.

At her personal hearing in May 1999, the veteran testified 
that she was diagnosed with hypertension and placed on 
medication while in service.  Hearing Transcript (Tr.), p. 2.  
She further testified that she was on medication for four 
years and continued medication for almost a year after 
discharge from the service.  

She stated that in 1997 a new physician told her that it was 
only necessary to take the medication on an as need basis.  
She stated further that in December 1998 she was seen by a 
doctor and her blood pressure was 145/110.  She was placed on 
Inderal, 120 milligrams a day to control her blood pressure.  
Tr., p. 3.  She testified that she monitored her blood 
pressure, and it had been 119/88 on medication.  Tr., p. 4.

The veteran's spouse stated that the doctors who treated her 
after her discharge from service were military doctors 
because he (the spouse) was still on active duty.  Tr., p. 3.

In May 1999 the veteran stated that she was placed on Inderal 
LA, 120 milligrams per day to control her blood pressure.  
She reported that she was suffering from headaches when she 
went to the doctor and he placed her on medication.  
Examination in June 1999 revealed her blood pressure was 
160/100.



In December 1999 the Hearing Officer determined that the 
requirements for a 10 percent disability evaluation for 
hypertension were met and awarded an increased (compensable) 
evaluation of 10 percent for hypertension, effective from 
December 15, 1998, the date of the medical record showing a 
blood pressure reading of 145/110.

Amenorrhea secondary to Depo-Provera and Depo-Lupron

Service medical records show that in August 1994 the veteran 
was seen for a 2nd Depo-Provera shot, which she was taking 
for birth control medication.  It was noted that she had no 
pain since admission in May for a ruptured right ovarian 
cyst.  The diagnosis was normal pelvic evaluation.

Examinations in July and August 1995 revealed dysfunctional 
uterine bleeding and an assessment of anovulatory cycles.  In 
November 1995 the veteran reported almost constant spotting, 
bleeding post Depo-Provera and scanty endometrial tissue.  
She was diagnosed with persistent vaginal bleeding.  The 
microscopic diagnosis was endometrial curettage, weakly 
proliferative endometrium with bleeding and marked 
fragmentation.  Also in November 1995 she was diagnosed with 
anovulatory bleeding.

In December 1995 the veteran underwent a dilation and 
curettage (D&C) upon complaints of a three-year history of 
irregular bleeding.  On pelvic examination the external 
genitalia were unremarkable.  The vagina showed a small 
amount of bleeding.  The cervix showed no lesions.  The 
uterus was anteverted, normal size and freely mobile.  The 
final diagnosis was dysfunctional uterine bleeding.  Also in 
December 1995 the veteran reported that the bleeding resumed 
2 weeks after the D&C.

Examination in January 1996 at the United States Air Force 
(USAF) Medical Center (MC) shows the veteran had bleeding for 
2 years.  Provera was tried with no help.  

Birth control pills helped but her blood pressure went up and 
it was discontinued.  D&C did not help the spotting.  The 
diagnosis was menorrhagia for 21/2 years, unresponsive to 
hormonal manipulation and D&C.

Examination in February 1996, for the purpose of separation 
from active military service, showed the veteran had a D&C 
performed in 1995 with full recovery.  On her report of 
medical history, she indicated that she had been treated for 
a female disorder and had a change in menstrual pattern.

Post-service treatment received by the veteran in August 1996 
revealed she received a 5th dose of Depo-Lupron on July 4, 
1996.  It was reported that she was doing well without 
periods.  She reported she was happy to have no period but 
annoyed by hot flashes, in spite of estrogen replacement.  
Pelvic examination was essentially normal.  She was diagnosed 
with amenorrhea from Depo-Lupron.  

In addition, in August 1996, she complained of no menses 
since her last shot of Lupron on July 4, 1996.  She 
complained of nausea and fatigue.  Examination revealed she 
had spotting 4 weeks after the last dose of Depo-Lupron, then 
spotting 2 weeks later.  She was diagnosed with amenorrhea 
and rule out pregnancy.

On April 16, 1997 the veteran filed a claim of entitlement to 
service connection for dysfunctional ovaries and uterus.  

VA conducted a special gynecological examination of the 
veteran in April 1998.  She reported that she was diagnosed 
with ovarian cyst on three different occasions between May 
1995 and June 1996.  She also reported that she was placed on 
Depo-Provera by injection, which caused her to bleed for 
almost 2 years.  She changed to Premarin and Provera, but 
continued to bleed.  She underwent a D&C, which she stated, 
stopped the bleeding for 3 days.  She started taking Depo-
Lupron and had not had a period since March 1996.  

Pelvic examination revealed Bartholin, urethral, and Skene's 
gland (BUS) and vulva intact.  Her uterus was normoflexed, 
normal size, shape and contour.  Adnexa were negative 
bilaterally, but her ovaries were somewhat enlarged and 
nodular.  There were no large cysts present.  The cul-de-sac 
and uterus sacral ligaments were free.  The diagnosis was 
amenorrhea secondary to use of Depo-Provera and Depo-Lupron 
while in the military.  The examiner noted the most probable 
diagnosis was scleral cystic ovarian syndrome.

Ultrasound of the pelvis in May 1998 revealed the uterus was 
minimally retroflexed.  There were no uterine fibroids or 
ovarian masses identified.  The endometrial stripe was well 
identified and normal.  There were numerous tiny follicular 
cysts identified bilaterally.  There was no free fluid within 
the cul-de-sac.  The diagnosis was normal pelvic sonogram.

At her personal hearing in May 1999 the veteran, through her 
representative, indicated that she had been prone to have no 
activity in her ovaries and uterus, and that they looked to 
be post-menopausal.  She asserted that she should be rated 
for loss of or loss of use of a creative organ.  Tr., p. 1.  
She testified that she had three separate ovarian cysts that 
ruptured.  She stated that she was given birth control pills 
to control the cysts.  The birth control pills elevated her 
blood pressure and she was taken off them.  She was put on 
Depo-Provera which caused her to bleed nonstop for almost 2 
years.  She went through an unsuccessful regimen of hormone 
replacement therapy and a D&C.  She was placed on Depo-
Lupron.  She stated that she had hot flashes and her hair was 
falling out.  Tr., pp. 8-9.  

The veteran testified that she had not had a period in over 
three years.  Tr., p. 10.  She stated that she had no 
cramping, but once in a while she felt like she might have a 
period, but it had not happened.  She further stated that she 
took no medication for amenorrhea.  Tr., pp. 12-13.  

The veteran's spouse testified that her sex drive had gone 
way down.  He stated that he did not know whether the shots 
had sterilized her, but she had not gotten pregnant.  Tr., p. 
12.

A VA gynecological examination of the veteran was conducted 
in June 1999.  It was noted that she was not having hot 
flashes, flushes or vaginal dryness.  It was further noted 
that she had decreased libido, but the examiner noted that 
this was secondary to a social-marital status, rather than 
hormonal.  It was further noted that her Pap smears had 
remained normal.  Her pelvic examination revealed a normal 
vagina.  The adnexa were negative.  She reported that she 
noticed no increase in the pubic schueon or in the parasellar 
area.  The examiner concluded that she had an amenorrhea 
secondary to hypothalamic pituitary axis suppression, 
probably secondary to the suppression of the Depo-Lupron 
following immediate use of Depo-Provera and the mega dosages 
of progesterone.  The examiner noted that she would need to 
be evaluated to make sure this did not represent premature 
menopause, and was secondarily related to the progesterone 
estrogen follicle stimulating hormone (FSH) complex.

In September 1999 a VA examiner re-evaluated the veteran's 
compensation and pension examination in light of tests that 
had been administered.  The examiner noted that the tests 
ordered with a pelvic ultrasound were completely normal.  
There were no abnormalities of the ultrasound in either the 
uterus or the ovaries.  There were numerous follicular cysts 
identified bilaterally, which was within normal limits.  
Laboratory hormone testing of the estradiol was normal for 
evaluating estrogen, testing the FSH and thyroid-stimulating 
hormone (TSH) were normal and her Pap smear was normal.  The 
examiner commented that he did not feel that there were any 
abnormalities in the tests.  Further, there was no indication 
of any loss of creative organ function and the tests 
substantiated the fact that the veteran's ovaries were 
functional and normal.  This was indicated by the presence of 
follicular cysts indicating the eggs of the ovaries and also 
that her chemical tests were normal. 

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (1999).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings, nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2000).

During the pendency of the veteran's appeal, new regulations 
were issued revising the diagnostic criteria for rating 
cardiovascular disorders (including hypertension) effective 
January 12, 1998. 62 Fed. Reg. 65207 (Dec. 11, 1997) 
(codified at 38 C.F.R. § 4.104, Diagnostic Code 7101).

Where a regulation changes after the claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version of the regulation more 
favorable to the appellant will apply unless Congress or the 
Secretary provided otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

While the Karnas case instructs that the more favorable 
version of a regulation should be applied in the case of a 
rule change during a pending appeal, the new version cannot 
be applied retroactively prior to the effective date of the 
change in regulation.  DeSousa v. Gober, 10 Vet. App. 461 
(1997).

When a provision of the VA Rating Schedule is amended while a 
claim for an increased rating under that provision is 
pending, the Board should first determine whether the amended 
regulation is more favorable to the claimant.  It may be 
necessary for the Board to separately apply the pre-amendment 
and post-amendment version of the regulation to the facts of 
the case in order to determine which provision is more 
favorable, unless it is clear from a facial comparison of 
both versions that one version is more favorable.

If the amended regulation is more favorable to the claimant, 
then the retroactive reach of the regulation is governed by 
38 U.S.C. 5110(g), which provides that VA may, if warranted 
by the facts of the claim, award an increased rating based on 
a change in law retroactive to, but no earlier than, the 
effective date of the change.  Accordingly, the Board should 
apply the amended regulation to rate the veteran's disability 
for periods from and after the effective date of the 
amendment.  The Board should apply the prior version of the 
regulation to rate the veteran's disability for any period 
preceding the effective date of the amendment.

Pursuant to 38 U.S.C. 7104(a), the Board's decisions must be 
based on consideration of all evidence and material of 
record, rather than merely evidence which pre-dates or post-
dates a pertinent change to the VA Rating Schedule.

In determining the extent of disability existing prior to a 
regulatory change, the Board may not simply ignore documents 
post-dating the regulatory change, since such documents could 
provide evidence that an increase in disability occurred at 
an earlier time.  Likewise, in determining the level of 
disability existing subsequent to a regulatory change, the 
Board may not simply ignore evidence pre-dating the change, 
since such evidence may bear upon the level of disability 
existing subsequently.  VAOPGCPREC 03-00.

Under the regulations effective prior to January 12, 1998, a 
10 percent evaluation was assignable for hypertensive 
vascular disease (essential arterial hypertension) with 
diastolic pressure predominantly 100 or more.  A 20 percent 
evaluation was assignable for diastolic pressure 
predominantly 110 or more, with definite symptoms.  A 40 
percent evaluation was assignable for diastolic pressure 
predominantly 120 or more and moderately severe symptoms.  A 
60 percent evaluation was assignable for diastolic pressure 
predominantly 130 or more with severe symptoms.

Note 1: For the 40 percent and 60 percent ratings under code 
7101, there should be careful attention to diagnosis and 
repeated blood pressure readings.

Note 2: When continuous medication is shown necessary for 
control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, a minimum rating of 10 
percent will be assigned.  38 C.F.R. § 4.104; Diagnostic Code 
7101 (effective prior to January 12, 1998).

Under the regulations effective January 12, 1998, a 10 
percent evaluation may be assigned for hypertensive vascular 
disease (hypertension and isolated systolic hypertension) for 
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires medication for 
control.

A 20 percent evaluation may be assigned for diastolic 
pressure predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  A 40 percent evaluation may be 
assigned for diastolic pressure predominantly 120 or more.  A 
60 percent evaluation, the maximum under this diagnostic 
code, may be assigned for diastolic pressure predominantly 
130 or more.  

Note (1): Hypertension or isolated systolic hypertension must 
be confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic 
Code 7101; 62 Fed. Reg. 65207-65224 (December 11, 1997) 
(effective January 12, 1998).

Under 38 C.F.R. 4.116, Diagnostic Code 7615, disease, injury 
or adhesions of the ovary is to be rated on the basis of 
whether symptomatology is not controlled by continuous 
treatment, for which a 30 disability evaluation is assigned 
(30 percent is the maximum evaluation under this diagnostic 
code); whether symptomatology requires continuous treatment, 
in which case a 10 evaluation is assigned; or a 
noncompensable rating for symptoms that do not require 
continuous treatment.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  

However, the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of her 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  


The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he/she should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (2000).



Analysis

Initially, the Board notes that the veteran's claims for 
initial increased evaluations for her service-connected 
disabilities are found to be well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, she has presented claims, 
which are plausible.  See Murphy v. Derwinski, 1 Vet. App. 78 
(1990). 

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

The veteran's assertions concerning the severity of her 
hypertension and amenorrhea (that are within the competence 
of a lay party to report) are sufficient to conclude that her 
claims for initial increased evaluations for those 
disabilities are well grounded.  King v. Brown, 5 Vet. App. 
19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991);  White v. Derwinski, 1 Vet. App. 519 (1991).  In this 
regard, the M&ROC has received additional medical evidence 
from the veteran.  In addition, the veteran was afforded VA 
medical examinations for her specified disabilities and she 
and her spouse provided testimony before a Hearing Officer at 
a personal hearing.  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the evidence of 
record is not adequate for rating purposes.  

With regard to the veteran's appeal of the original 
evaluation for hypertension, her claim was filed at the time 
the applicable regulations were amended, she, therefore, is 
entitled to consideration under whichever criteria provide 
her with a higher rating.  See Karnas, supra.  The Board 
reiterates that when a law or regulation changes after a 
claim has been filed, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran generally applies.  Id.  

The Board notes that the M&ROC did not provide or discuss the 
criteria for rating hypertension under the previous 
regulations.  Accordingly, the Board has considered whether 
the veteran has been prejudiced.  In Bernard v. Brown, 4 Vet. 
App. 384 (1993), the Court held that before the Board 
addresses in a decision a question that has not been 
addressed by the M&ROC, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by 
being denied those opportunities. 

In this case the Board has determined that under the previous 
regulations the criteria for an initial compensable 
evaluation are inclusive under criteria in the amended 
regulations.  Thus, the criteria under the previous and 
amended regulations for assignment of a 10 percent evaluation 
are essentially the same with the criteria being expanded 
under the amended regulations.  The criteria for an 
evaluation to the next higher evaluation of 20 percent under 
the previous and amended regulations were not, at any point 
within the appeal, supported by the evidence of this case.  
Therefore neither the previous nor the amended regulations 
were favorable to the veteran for an evaluation in excess of 
10 percent.  Accordingly, no prejudice has resulted herein.  
See Bernard, supra.

Entitlement to an initial compensable 
evaluation from
April 22, 1996 to December 14, 1998 for 
hypertension 
pursuant to regulations prior to and 
after January 12, 1998.

The M&ROC assigned a noncompensable evaluation for the 
veteran's hypertension from April 22, 1996 to December 14, 
1998.  The noncompensable evaluation was predicated on the 
basis that hypertension was not shown, under the amended 
criteria, to be manifested by diastolic pressure 
predominantly 100 or more, or that continuous medication was 
shown necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more.  Thus, it 
was the determination of the M&ROC that hypertension was not 
shown to be productive of compensable disablement with 
application of the criteria under either the previous or 
amended criteria.  38 C.F.R. § 4.31.

The Board notes that the new criteria cannot be applied 
retroactively prior to January 12, 1998 and therefore cannot 
be utilized in this case from April 22, 1996 to January 11, 
1998.  VAOPGCPREC 03-00.

The Board finds that regardless of which criteria are 
applied, the evidentiary record is clear in showing that the 
veteran has required continuous medication for control of her 
hypertension, and, that while it is debatable whether she 
required continuous medication for a brief period between 
1997 and 1998, the evidentiary record as a whole shows that 
there is a history of diastolic blood pressure predominantly 
100 or more and medication was required to control her 
hypertension.  Accordingly, it is the determination of the 
Board that the record supports assignment of at least a 
minimum initial evaluation of 10 percent for the veteran's 
hypertension from April 22, 1996 to December 14. 1998.

The medical evidence shows that prior to 1997 the veteran had 
a history of diastolic pressure predominantly 100 or more 
requiring doses of medication daily to control the 
hypertension.  The veteran reported that in 1997 her 
physician told her it was only necessary to take the 
medication on an as needed basis.  

It was noted in the VA examination of April 1998 that there 
had been periods (after continuous use of the medication) 
when her blood pressure would go up.  According to the 
medical evidence, she resumed taking her hypertension 
medication on a daily basis in December 1998 when her blood 
pressure registered at 145/110.  

The M&ROC specifically denied a compensable evaluation under 
Diagnostic Code 7101 because VA examination in April 1998 
revealed the veteran's blood pressure was 120/90 and 
indicated she was no longer on medication.  It is clearly 
documented in the record that the veteran had a history of 
diastolic pressure predominantly 100 or more, and required 
continuous medication for control of her blood pressure from 
February 1993 to 1997.  It is also documented that between 
1997 and 1998 the veteran took medication to control her 
blood pressure on an as need basis.  However, the frequency 
of the use of hypertension medication by the veteran to 
control her blood pressure between 1997 and 1998 is not 
clear.  It is noted that she had elevations in her blood 
pressure during that period and in December 1998 she resumed 
taking medication for hypertension on a daily basis for 
control of her blood pressure.

The Board is of the opinion, notwithstanding the brief period 
between 1997 and 1998 when the veteran took medication for 
hypertension on an as needed basis, that the evidence in the 
aggregate supports that she required continuous medication to 
control her blood pressure.  An initial compensable 
evaluation of 10 percent is therefore warranted.  With 
issues, such as this, VA regulations at 38 C.F.R. § 3.102, 
require that reasonable doubt be resolved in the veteran's 
favor.  Id. see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990) (finding that entitlement need not be established by a 
fair preponderance of the evidence).

As noted above, the evidence in this case shows that the 
veteran had a history of diastolic pressure predominantly 100 
or more which required continuous medication for control.  


This symptomatology and treatment is encompassed under 38 
C.F.R. § 4.104, Diagnostic Code 7101(effective prior to 
January 12, 1998) and 38 C.F.R. § 4.104, Diagnostic Code 
7101; 62 Fed. Reg. 65207-65224 (December 11, 1997) (effective 
January 12, 1998) and warrants a compensable evaluation of 10 
percent.

Based on the foregoing, the Board finds that from April 22, 
1996 to December 14, 1998, an initial compensable evaluation 
of 10 percent under 38 C.F.R. § 4.104, Diagnostic Code 7101 
is warranted.

Further review of the record discloses that from April 22, 
1996 to December 14, 1998, the governing criteria for 
assignment of the next higher evaluation of 20 percent for 
hypertension were not met with application of either the 
previous or amended criteria for rating this disability.  The 
evidentiary record as a whole is absent a clinical 
demonstration of diastolic pressure predominantly 110 or more 
with definite symptoms under the previous criteria, or 
diastolic pressure predominantly 110 or more or systolic 
pressure predominantly 200 or more under the new criteria.  
38 C.F.R. § 4.104, Diagnostic Code 7101.

The Board notes that in December 1994 the veteran reported a 
history of blood pressure of 163/117.  At that time there was 
no blood pressure reading actually taken by a medical 
professional.  Moreover, there is no competent medical 
finding in the record to corroborate such assertion.  Such a 
history by the veteran is not considered medical evidence for 
the purpose of supporting her claim for an increased rating 
and as a lay person she is not competent to make such a 
medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

Thus, the higher evaluation of 20 percent is not warranted 
because the record does not contain evidence that diastolic 
pressure is predominantly at 110 with definite symptoms, or 
diastolic pressure predominantly 110 or more or systolic 
pressure predominantly 200 or more. 

A review of the previous and amended criteria for evaluating 
hypertension for the applicable period based upon application 
of all of the facts to both sets of criteria as required by 
law, reveals that neither set of criteria provides a basis 
for an increased evaluation to 20 percent.  Therefore neither 
version is more favorable to the veteran in this instance.  
Karnas, supra; DeSousa supra. See also VAOPGCPREC 03-00.

Entitlement to an increased evaluation in 
excess of 
10 percent on and after December 15, 1998 
for hypertension pursuant to regulations 
prior to and after January 12, 1998.

The veteran's hypertension disability is evaluated as 10 
percent disabling from December 15, 1998 under 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 as amended (effective January 
12, 1998).  In this case, the evidence shows the veteran has 
a history of diastolic pressure predominantly 100 or more.  
On December 15, 1998 her blood pressure was 145/110 and she 
was prescribed daily doses of medication to control her 
hypertension.  This evidence is encompassed in the criteria 
for a 10 percent evaluation under the previous and amended 
regulations.  

However, the medical evidence of record is not sufficient to 
warrant a higher disability evaluation from December 15, 1998 
for hypertension under either the previous or amended 
criteria for rating this disability.  38 C.F.R. § 4.104, 
Diagnostic Code 7101  The evidence does not show diastolic 
pressure predominantly 110 or more with definite symptoms 
under the previous criteria, or diastolic pressure 
predominantly 110 or more or systolic pressure predominantly 
200 or more under the new criteria, which is required to 
warrant the next higher disability evaluation of 20 percent.  
38 C.F.R. § 4.104, Diagnostic Code 7101.

Even though the December 1998 medical records show the 
veteran's diastolic pressure at 110, she does not warrant the 
higher evaluation of 20 percent under either the previous or 
amended criteria because the record does not contain evidence 
that diastolic pressure is predominantly at 110.  

In fact the only medical record indicating an actual 
diastolic pressure reading of at least 110 is the December 
1998 report.  The Board is of the opinion that the veteran's 
symptomatology from December 15, 1998 more nearly 
approximates the criteria for a 10 percent evaluation under 
38 C.F.R. § 4.104, Diagnostic Code 7101 and not the next 
higher evaluation of 20 percent.  The Board has reviewed the 
previous and amended criteria for evaluating hypertension and 
upon application of all of the facts to both sets of criteria 
as permitted by law, finds that neither set of criteria 
provides a basis for an evaluation in excess of 10 percent.  
Therefore neither version of the regulations is more 
favorable to the veteran in this instance.  Karnas, supra; 
DeSousa supra. See also VAOPGCPREC 03-00.

Entitlement to an initial compensable 
evaluation for 
Amenorrhea secondary to Depo-Provera and 
Depo-Lupron.

VA regulations provide that unlisted disorders should be 
rated under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2000). The record reflects that the veteran's amenorrhea 
secondary to Depo-Provera and Depo-Lupron disability is 
presently rated under analogous criteria.  The veteran has 
been provided the essential rating criteria.  

The Board finds the selected rating schemes appropriate for 
the veteran's disability in view of the symptomatology and 
the disease for which service connection is in effect.  
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992); 38 C.F.R. 
§§ 4.20, 4.21 (2000).

The veteran's service-connected amenorrhea secondary to Depo-
Provera and Depo-Lupron disability is currently evaluated as 
0 percent disabling under 38 C.F.R. § 4.116, Diagnostic Code 
7615 because the evidence shows that her service-connected 
amenorrhea disability is productive of symptoms that do not 
require continuous treatment.

In order to warrant a compensable evaluation of 10 percent 
under Diagnostic Code 7615, the evidence must show that the 
veteran's amenorrhea disability is productive of symptoms 
that require continuous treatment and such is not shown in 
this case.  VA gynecological examination in June 1999 was 
unremarkable and normal.  The examiner who conducted the 
September 1999 re-evaluation stated that there were no 
abnormalities of any of the tests performed.  Further, there 
was no indication of any loss of creative organ function and 
the veteran's ovaries were functional and normal.  She 
reported that she did not have hot flashes, flushes or 
vaginal dryness.  She testified that she took no medication 
for amenorrhea.  The only symptom described in the record is 
the absence of her menses and for this she has not received 
treatment.

In the absence of medical evidence of symptoms that require 
continuous treatment, a compensable evaluation under 
Diagnostic Code 7615 is not warranted.  The Board is of the 
opinion that the veteran's amenorrhea disability more nearly 
approximates the criteria for a 0 percent evaluation and as 
such, the Board finds that a 0 percent evaluation is 
warranted.

With respect to the veteran's claims, the Board observes that 
in light of Floyd, supra, the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000) in the first instance.  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of the documents 
or testimony of record and to identify all potential theories 
of entitlement to a benefit under the law or regulations.

In Bagwell, supra, the Court clarified that it did not read 
the regulation as precluding the Board from affirming a M&ROC 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1), or from 
reaching such conclusion on its own.  In the veteran's case 
at hand, the M&ROC provided the criteria for assignment of an 
extraschedular evaluation but did not grant the veteran an 
increased evaluation for the disabilities at issue on this 
basis.




The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
her case to the Under Secretary or Director for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The veteran's disabilities have not required frequent 
inpatient care and have not been shown to markedly interfere 
with employment such as to render impractical the application 
of the regular schedular standards.  There exists no basis 
upon which to predicate referral of the veteran's case to the 
Under Secretary or the Director of the VA Compensation and 
Pension Service for consideration of extraschedular 
evaluation.

The schedular criteria for each of the veteran's disabilities 
adequately compensate her for the nature and extent of 
severity of each such disability for the pertinent periods of 
time discussed earlier.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on these questions.

According to the decision of the Court in Fenderson, supra, 
because the veteran's appeal of the issues of service-
connected hypertension and amenorrhea secondary to Depo-
Provera and Depo-Lupron ensue from her disagreement with the 
rating assigned in connection with her original claims for 
entitlement to service connection, "staged," ratings for 
separate periods of time, based on the facts found, must be 
considered.  See Fenderson, supra.  




In this case, the M&ROC assigned separate staged ratings for 
the veteran's hypertension disability, and the Board finds no 
evidentiary basis upon which to change the staged rating 
scheme promulgated by the M&ROC.  

As the Board has denied entitlement to a compensable 
evaluation for the service-connected gynecological 
disability, no basis exists upon which to predicate 
assignment of staged ratings.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to increased evaluations for hypertension from 
December 15, 1998, and amenorrhea secondary to Depo-Provera 
and Depo-Lupron.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

In reaching this decision the Board has considered all 
potentially applicable provisions (as shown above) of 38 
C.F.R. Parts 3 and 4 (2000), whether or not they were raised 
by the veteran or her representative, as required by 
Schafrath, supra.  In this case, the Board finds no other 
provision upon which to assign higher disability evaluations.


ORDER

Entitlement to an initial compensable evaluation of 10 
percent for hypertension from April 22, 1996 to December 14, 
1998 is granted, subject to the governing criteria applicable 
to the payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for 
hypertension on and after December 15, 1998 is denied.

Entitlement to an initial compensable evaluation for 
amenorrhea secondary to Depo-Provera and Depo-Lupron is 
denied.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 

